Citation Nr: 1743579	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-32 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for severe headaches.  

2. Entitlement to service connection for anxiety and depression disorder. 

3.  Entitlement to service connection for gout of the bilateral feet.  

4.  Entitlement to service connection for a kidney disability.  

5.  Entitlement to service connection for diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and his son. 


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from December 1977 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ) in March 2017. A transcript of the proceeding is of record.  

At the hearing, the Veteran testified about having seizures resulting from an in-service head injury. The Board notes that this claim was denied in a May 1979 rating decision. Subsequently, the Veteran attempted to re-open the claim and the Board found there was no new and material evidence to re-open in a February 1997 Board decision. Then, in the June 2013 rating decision, the RO again found there was no new and material evidence to re-open the claim. The Veteran filed a Notice of Disagreement in July 2013 for severe anxiety, severe headaches, diabetes mellitus, kidney condition and gout. The Statement of Case in October 2013 denies all claims but again does not mention the seizures claim either. Finally, the VA-9 in October 2013 only mentioned the above five issues. Finally, the Board notes that there was an August 2016 rating decision by the RO that denied service connection again for seizure disorder and it appears that no Notice of Disagreement has been filed. Therefore, the Board finds that the claim to re-open service connection for seizure disorder is not before it at this time.   

The claim for service connection for chronic headaches is REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1. The weight of the evidence is against finding a nexus between the Veteran's current depression and anxiety and any in-service incurrence or event. 

2.  During the March 2017 hearing, the Veteran withdrew claims for service connection for gout of the bilateral feet, a kidney disability, and diabetes mellitus.  


CONCLUSIONS OF LAW

1. The criteria for service connection for anxiety or depression have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The criteria are met for withdrawal of the appeal for the issues of service connection for gout of the bilateral feet, a kidney disability, and for diabetes mellitus. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran testified that he fell down the stairs in January 1978 while in service, hit his head on concrete, and was hospitalized in Fort Knox, Kentucky. He states that he stayed at the hospital for two weeks. He now contends that the head injury resulted in a headache disability and depression, emotional breakdowns and anxiety. 

Upon review of the evidence of record, however, the Board finds that a current psychiatric disability is not related to the Veteran's active military service.  

Service treatment records show that in February 1978 it was noted that the Veteran was in poor physical condition and was not showing any improvement in his training. Another memo that month noted that the Veteran has been on sick call more than he has been in training and it was recommended he be released from service. In March 1978, it was noted that the Veteran bluntly disobeys orders from senior NCOs. The Veteran also went AWOL on March 3, 1978. The Veteran was referred to Mental Hygiene and was returned with a profile that removed him from training that involves emotional stress. 

A psychiatric evaluation in March 1978 notes that the Veteran exhibits signs of social/emotional maladjustment, as manifested by severe somatic complaints, general confusion, and low self-esteem. The Veteran's reason for separation from service is listed in April 1978 as "Trainee Discharge Program (TDP) Marginal or Non Productive". 

An April 1979 VA examination notes that the Veteran reports that he is having blackouts and nervous tension. The examiner notes that the Veteran appears to be in the midst of a severe emotional turmoil. However, the examination fails to show any findings of a neurological disease but instead shows a severe psychiatric disability. The examiner cited notes from service in February 1978 that indicate that the Veteran was discharged based on inadequate progress and inability to cope with the stress and demands of training with social emotional maladjustment and severe somatic complaints. The VA examiner noted no evidence of the February 1978 reported fall in service and also noted a normal May 1978 x-ray of the skull and the cervical spine. There is no report of documentation of chronic headaches. 

In November 1993, the Veteran's treating physician noted diagnoses of epilepsy, grand mal, depressive neurosis, vascular headaches and vertigo with a prognosis of poor to fair. 

In January 1994, the Veteran saw a neurologist Dr. Chapman. He reported having seizures since 1978 after failing from a tank and losing consciousness in Kentucky. He reported that since then he has had seizures one to two times a month. He also complained of headaches for the same period of time in the bifrontal and occipital areas. The impression was that the Veteran had post-traumatic seizures by history, chronic tension headaches and a poor defined psychiatric condition that possibly could be depression. In April 1995, the Veteran subsequently had a normal EEG. 

In August 2016, the Veteran had a VA examination for evaluation of residuals of a traumatic brain injury. The examiner was unable to corroborate a history of traumatic brain injury and noted that there was no evidence of hospitalization for a head injury with impaired consciousness. The VA examiner concluded it was less likely than not that the Veteran sustained a TBI as a result of a fall down stairs in service. 

A. Service Connection for Depression and Anxiety

The Veteran testified that he is currently depressed and experiences anxiety. There is a November 1993 diagnosis of depressive neurosis. Therefore, element (1) is satisfied. 

The service treatment records contain numerous entries regarding the Veteran's social and developmental maladjustment. The Veteran was also sent for a psychiatric evaluation which put the Veteran on a profile to not endure training that has emotional stress as a component. There is, however, no diagnosis of depression or anxiety. Instead it appears to be a diagnosis of social maladjustment with severe somatic complaints. There also are no indications of depressive neurosis. 

Based on the above evidence, the weight of the evidence is against finding a nexus between service and the Veteran's current depression and anxiety. While the Veteran had behavioral problems in service that ultimately led to his discharge, there is no diagnosis of either depression, anxiety or any other acquired psychiatric disorder. Therefore, the claim is denied. 

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information in a September 2012 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  A VA examination was not conducted, but none is required as there is no indication that the current psychiatric condition is etiologically related to the Veteran's military service.  A neurologic examination was conducted in August 2016.  The examiner was unable to find evidence documenting a head injury with impaired consciousness of such severity as to result in a traumatic brain injury.  



ORDER

Entitlement to service connection for anxiety and depression disorder is denied. 

The appeals for the issues of service connection for gout of the bilateral feet, a kidney disability, and for diabetes mellitus are dismissed.


		REMAND

The claim for service connection for chronic headaches needs to be remanded for a VA examination to evaluate the Veteran's headache condition and determine if there is a nexus between the Veteran's in-service complaints of frontal and occipital pain in February 1978 and his current headache condition. 

The Veteran testified that he fell down the stairs in January 1978 while in service, hit his head on concrete, and was hospitalized in Fort Knox, Kentucky. He stated that he stayed at the hospital for two weeks.

A February 1978 health record noted the Veteran's reports of nosebleeds and increased blood pressure after falling down stairs one month prior. Additionally, in February 1978, service records indicate that the Veteran passed out and complained of frontal and occipital pain.  A March 1978 Individual Sick Slip notes a complaint of "problems with head". The clinical record notes that the Veteran had been to the clinic on two occasions and that both times he was bleeding from the nose so profusely it was impossible to conduct an interview.   

The Veteran submitted a May 1978 letter from the Army which informed him that he needed to present himself at the nearest hospital in order to treat the head injury "which you claim is causing blackouts, back pain, seizures, dizziness, headaches and nerve problems". There is also an undated buddy statement from an Army private that states that he witnessed the Veteran fall on the back of his head while walking down a stairway. 

In May 1978 there is a record from Dr. R. Wyatt where the Veteran reported pain in his neck, head and ankle from a fall the night before. The Veteran reported falling ten months prior and since then he comes dizzy, falls, shakes and is nervous. A June 1978 record from Dr. R. Wyatt noted that the Veteran was totally disabled and had syncopal episode with attacks. 

In October 1978, the Veteran received a letter from a Recovery Judge Advocate which indicated that the Veteran had received medical attention in February 1978 at Ireland Army Hospital in Fort Knox, Kentucky. The letter asked for information on whether a third party was liable for the injuries. 

An April 1979 VA examination notes that the Veteran reports that he is having blackouts and nervous tension. The examiner notes that the Veteran appears to be in the midst of a severe emotional turmoil. However, the examination fails to show any findings of a neurological disease but instead shows a severe psychiatric disability. The examiner cited notes from service in February 1978 that indicate that the Veteran was discharged based on inadequate progress and inability to cope with the stress and demands of training with social emotional maladjustment and severe somatic complaints. The VA examiner noted no evidence of the February 1978 reported fall in service and also noted a normal May 1978 x-ray of the skull and the cervical spine. There is no report of documentation of chronic headaches. 

In November 1993, the Veteran's treating physician noted diagnoses of epilepsy, grand mal, depressive neurosis, vascular headaches and vertigo with a prognosis of poor to fair. 

In January 1994, the Veteran saw a neurologist Dr. Chapman. He reported having seizures since 1978 after failing from a tank and losing consciousness in Kentucky. He reported that since then he has had seizures one to two times a month. He also complained of headaches for the same period of time in the bifrontal and occipital areas. The impression was that the Veteran had post-traumatic seizures by history, chronic tension headaches and a poor defined psychiatric condition that possibly could be depression. In April 1995, the Veteran subsequently had a normal EEG. 

In August 2016, the Veteran had a VA examination for evaluation of residuals of a traumatic brain injury. The examiner was unable to corroborate a history of traumatic brain injury and noted that there was no evidence of hospitalization for a head injury with impaired consciousness. The VA examiner concluded it was less likely than not that the Veteran sustained a TBI as a result of a fall down stairs in service. 

As noted above, it is necessary to obtain a VA examination to ascertain the connection between the Veteran's in-service complaints of headache pain and service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any emergency room records related to the Veteran's service while at Fort Knox, Kentucky. Specifically, any records in January or February 1978 that document admission to the hospital for falls or head injuries. 

2. After this development is completed, schedule a VA examination for the Veteran's headache condition. The examiner should issue an opinion as to whether it is as least as likely as not (50% percent probability or greater) that the Veteran's current headache condition is related to service. The examiner should specifically consider the service treatment records in February 1978 that document complaints of frontal and occipital pain following a fall down the stairs. The examiner should also consider the Veteran's August 2016 neurological VA examination and its findings.   The VA examiner should be provided with the claims file as well as a copy of this remand. 

3. Then, the RO should readjudicate the claim. If any claim remains denied, the RO should issue a supplemental statement of the case and allow the Veteran the appropriate amount of time to respond. 

The appellant has the right to submit additional evidence and  argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


